Citation Nr: 0032947	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
stomach disorder to include peptic ulcer disease.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for flat 
feet (also known as pes planus).

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disability to include degenerative joint disease of the 
lumbar spine.

4.  Entitlement to service connection for nicotine 
dependence.

5.  Entitlement to service connection for coronary artery 
disease and chronic heart failure secondary to nicotine 
dependence.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and son


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1943.  

The veteran, his spouse, his son, and his attorney appeared 
before a hearing officer at a predetermination hearing at the 
North Little Rock, Arkansas Department of Veterans Appeals 
(VA) Regional Office (RO) in May 1998, at which time the 
issues on appeal were raised.  In an April 1999 rating 
decision, the RO denied the veteran's claims.  


FINDINGS OF FACT

1.  The Board, in an October 1997 decision, determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a stomach 
disorder to include peptic ulcer disease.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a stomach disorder to include 
peptic ulcer disease.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
stomach disorder to include peptic ulcer disease is 
cumulative.

4.  The Board, in an October 1997 decision, determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for flat feet.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for flat feet.

6.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for flat 
feet is cumulative.

7.  In a February 1978 decision letter, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.  The veteran did not appeal this decision.

8.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a back disorder.

9.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
back disorder is cumulative.

10.  Competent medical evidence that the veteran was nicotine 
dependent or that he acquired nicotine dependence during 
service is not of record.

11.  Competent medical evidence showing a nexus between the 
veteran's heart disease to include coronary artery disease 
and chronic heart failure requiring a pacemaker, and to any 
tobacco use during service or nicotine dependence acquired in 
service is not of record.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a stomach disorder 
to include peptic ulcer disease is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a stomach disorder to include peptic 
ulcer disease is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

3.  The October 1997 Board decision determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for flat feet is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (2000).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for flat feet is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

5.  The June 1977 decision denying service connection for a 
back disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (2000).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

7.  Nicotine dependence did not originate during service.  38 
U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1137, 1153 
(West 1991); 38 C.F.R. § 3.303(2000). 

8.  As service connection has not been established for 
nicotine dependence, coronary artery disease and chronic 
heart failure may not be considered secondary thereto.  38 
U.S.C.A. § 1110 (West 1991); 38 C. F. R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).   Prior unappealed 
decisions of the RO are also final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when 
determining whether the evidence is new and material, the VA 
must conduct a test: the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, the VA must determine whether the VA's 
duty to assist under has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999).
 
Under 3.156(a) (2000), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

A.  Stomach disorder

In an October 1997 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claims for service connection for a stomach 
disorder to include peptic ulcer disease and flat feet.  At 
that time, the evidence included the veteran's claim, service 
medical records, VA medical records from 1945 to 1996 
including VA examinations and hospital summaries, private 
medical records and statements from 1966 to 1995, statements 
and hearing testimony from friends, family members and the 
veteran, a December 1983 Board decision denying service 
connection for flat feet, and a January 1986 Board decision 
denying service connection for a stomach disorder to include 
peptic ulcer disease.  

In its January 1986 decision denying service connection for a 
stomach disorder to include peptic ulcer disease, the Board 
determined that the earliest medical documentation of a 
stomach disorder was in 1966, more than 20 years following 
service.  In 1993, the veteran attempted to reopen his claim 
by presenting evidence of current treatment.  The RO, in an 
April 1993 decision, determined that new and material 
evidence had not been submitted.  In the October 1997 
decision, the Board noted that the veteran attempted to 
reopen this claim in 1994, submitting evidence of current 
complaints and treatment, statements and testimony that he 
was first treated for a stomach problem in 1945 or 1946, and 
testimony from his spouse that the veteran received treatment 
for ulcers at the VA in 1965.

In the October 1997 decision, the Board determined that while 
some of the evidence was new, in that it was not previously 
of record, it was not relevant to or probative of the issue 
at hand.  Furthermore, some of the evidence was duplicative 
of that previously submitted or cumulative in that it 
provided the same information.  Thus, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for a stomach disorder to include 
peptic ulcer disease.

Evidence in support of the veteran's claim for a stomach 
disorder submitted since the October 1997 Board decision 
consists of VA medical records from October 1997 to January 
1998, hearing testimony of the veteran, his spouse, and his 
son, and statements of the veteran.  The VA medical records 
show complaints and diagnoses of gastroesophageal reflux 
disease and peptic ulcer disease.  At his May 1998 hearing, 
the veteran's spouse testified that the veteran was treated 
for ulcers shortly after they were married in 1945.  The 
veteran's son testified that he remembered the veteran's 
receiving treatment for ulcers in the late 1950's.  The 
veteran testified that he began experiencing burning and 
indigestion a few months after service.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, to the extent that the veteran and his 
family members contend that he has a stomach disorder which 
is related to his service, such allegations are lay 
speculation on medical issues involving the etiology of a 
disability and do not bear directly and substantially to the 
claim on appeal and is not material.  See Pollard v. Brown, 6 
Vet. App. 11  (1993) (pursuant to Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), (lay testimony attempting to diagnose 
frostbite or arthritis in service held to be not competent 
evidence for such purpose and thus not material); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (1991)).  See Stadin v. Brown, 
8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Routen v. Brown, 10 Vet. App. 183 (1997).  
More importantly, these contentions are duplicative of 
contentions made in connection with his prior claim.  This 
evidence is not new. 

The additional medical records show post-service complaints 
and treatment for gastroesophageal reflux disease and peptic 
ulcer disease, and, accordingly, are all cumulative of 
medical evidence of record at the time of the October 1997 
decision.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Nowhere in the additional medical records is there medical 
opinions linking the veteran's stomach disorder to include 
peptic ulcer disease to service.  In any event, none of the 
evidence submitted since the October 1997 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for a stomach disorder to include peptic ulcer 
disease.

B.  Flat feet

In its December 1983 decision denying service connection for 
flat feet, the Board determined that although service medical 
records diagnosed bilateral pes planus, the disability had 
not been found since service.  In 1993, the veteran attempted 
to reopen his claim by presenting evidence of treatment for 
painful feet.  The RO, in an April 1993 decision, determined 
that new and material evidence had not been submitted.  In 
the October 1997 decision, the Board noted that the veteran 
attempted to reopen this claim in 1994, submitting statements 
and testimony that his flat feet were first diagnosed during 
service and at separation and that he had had problems with 
his feet since that time.  However, the veteran stated that 
he had not had any recent treatment of his feet.

In the October 1997 decision, the Board determined that while 
some of the evidence was new, in that it was not previously 
of record, it was not relevant to or probative of the issue 
at hand in that there had been no findings or diagnoses of 
flat feet.  Furthermore, some of the evidence was duplicative 
of that previously submitted or cumulative in that it 
provided the same information.  Thus, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for flat feet.

Evidence in support of the veteran's claim for flat feet 
submitted since the October 1997 Board decision consists of 
VA medical records from October 1997 to January 1998, hearing 
testimony of the veteran, his spouse, and his son, and 
statements of the veteran.  The VA medical records do not 
show complaints, findings, or diagnoses of flat feet.  At his 
May 1998 hearing, the veteran's spouse and son testified that 
the veteran always complained of painful feet and that they 
hurt after prolonged walking or standing.  The veteran 
testified that he began experiencing burning and pain in his 
feet during service, that he was placed on limited duty 
because he could not perform his duties, and was thereafter 
discharged.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  See Layno, 6 Vet. App. at 470.  However, 
to the extent that the veteran and his family members contend 
that he has flat feet which are related to his service, such 
allegations are lay speculation on medical issues involving 
the etiology of a disability and do not bear directly and 
substantially to the claim on appeal and is not material.  
See Stadin, 8 Vet. App. at 284; Robinette, 8 Vet. App. at 74; 
Routen, 10 Vet. App. 183.  More importantly, these 
contentions are duplicative of contentions made in connection 
with his prior claim.  This evidence is not new. 

The additional evidence shows the veteran's complaints of 
burning and pain in his feet, and, accordingly, are all 
cumulative of medical evidence of record at the time of the 
October 1997 decision.  See Reid, 2 Vet. App. 312.  Moreover, 
there remains no competent evidence of continuing treatment 
or symptoms.  In any event, none of the evidence submitted 
since the October 1997 denial is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  The Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claims for service connection for flat 
feet.

C.  Back disorder

Service connection for a back disorder was initially denied 
in September 1945.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA medical evidence.  In the 1945 rating 
decision, the RO noted that the veteran's service records 
indicate that he was treated for typhoid reaction and was 
observed and diagnosed with Frohlich's syndrome during 
service.  According to the RO, atrophy of bilateral testicles 
and bilateral, second-degree pes planus were noted on the 
discharge examination, there were no other defects noted.  At 
a September 1945 VA examination, the veteran reported 
sustaining a back injury during service.  Evaluation of the 
back revealed mild lumbosacral strain.  In a September 1945 
rating decision, the RO denied service connection for a back 
disorder as it was shown for the first time following 
service.  

The veteran's attorney contends that the veteran was never 
notified of this decision, and thus such decision is not 
final.  Upon review, the Board notes that there is a letter 
dated October 1945 from the RO which was sent to the address 
of record notifying the veteran of this decision and 
informing him of his appellate rights.  There is nothing in 
the file to suggest that the presumption of administrative 
regularity is rebutted in connection with this notice.  
Moreover, as noted below, the veteran was notified on several 
subsequent occasions that his claim of service connection for 
a back disorder had been denied. 

Evidence submitted or associated with the claims file 
subsequent to the October 1945 denial consists of copies of 
his service medical records, VA and private medical records 
from 1968 to 1972, and the veteran's statements.  Private 
medical records from 1967 and 1968 reveal that the veteran 
was seen complaining of back problems following an automobile 
accident in 1966.  A January 1969 VA examination revealed 
that the veteran suffered a back injury following a car 
accident in 1966 and was unable to work.  The diagnosis was 
degenerative disc disease of the lumbar spine, moderately 
severe in nature.  In a November 1972 rating decision, the RO 
determined that the veteran was permanently and totally 
disabled based on several nonservice-connected disabilities 
including degenerative disc disease of the lumbar spine.  In 
April 1977, the veteran requested service connection for his 
disabilities to include a back disorder.  The RO, in an April 
1977 rating decision, reviewed the evidence of record and 
determined that service medical records did not show a 
disability for which service connection could be granted.  
The veteran was advised of this decision by a May 1977 letter 
and did not appeal.  That decision was final.

Subsequently, the veteran attempted to reopen his claim in 
1977 and 1978 by submitting evidence of medical treatment 
from 1965 to 1971 and through his statement that he injured 
his back while in service.  In a February 1978 letter, the RO 
notified that the veteran that new and material evidence had 
not been submitted to reopen his claim for service connection 
for a back disorder.  The veteran did not appeal this 
decision and thus, that decision was final.

Evidence submitted or associated with the claims file since 
the February 1978 denial consists of copies of his service 
medical records, VA and private medical records from 1979 to 
1998, the veteran's statements, and testimony of the veteran, 
his spouse, and his son.  The private and VA medical records 
show complaints of low back pain which reportedly began 
approximately 6 months after service.  Diagnoses included 
cervical strain, mild degenerative disc disease of the lumbar 
spine, multiple lumbar compression fractures, and 
degenerative joint disease of the lumbar spine.  During his 
May 1998 hearing, the veteran testified that he began 
experiencing pain in back during service, that he fell and 
broke his hip shortly after service, and that his back pain 
has increased as he has become older.  The veteran's spouse 
testified that the veteran has complained of pain including 
back pain but that she did not know he had injured his back 
in service.  The veteran's son testified that he remembered 
the veteran complaining and seeking treatment for back pain 
in 1959. 

The Board notes that the copies of the veteran's service 
medical are duplicative of records previously considered.  

To the extent that the veteran and his family members contend 
that his current back disorder resulted from his service, 
such allegations are lay speculation on medical issues 
involving the etiology of a disability and does not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard, 6 Vet. App. 11; see also Moray, 5 
Vet. App. 211; Robinette, 8 Vet. App. at 74.  More 
importantly, these contentions are duplicative of contentions 
made in connection with his prior claim.  This evidence is 
not new.

The additional medical records show post-service treatment 
for a back disorder as result of an automobile accident, and, 
accordingly, are all cumulative of medical evidence of record 
at the time of the February 1978 decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Insofar as these records 
reflect history of back symptoms beginning six months after 
service, this lay history has no probative weight with 
respect to linking the particular back disorder or disorders 
present to service.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  While new, this evidence is not material.  The 
record does not contain a medical opinion linking the 
veteran's current back disorder to service.  Accordingly, 
none of the evidence submitted since the February 1978 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board concludes 
that the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a back disorder to include degenerative joint 
disease of the lumbar spine.

II.  Nicotine dependence and heart disease

The veteran contends that he began smoking cigarettes during 
service and consequently became nicotine dependent.  He 
states that he developed heart disease, to include coronary 
artery disease and chronic heart failure requiring a 
pacemaker, due to tobacco use during service or nicotine 
dependence acquired in service.

The Board notes that Congress has prohibited the grant of 
service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during the veteran's active service for 
claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 
1991 & Supp. 2000).  Therefore, as a matter of law, any 
claims received by VA after June 9, 1998 are subject to this 
restriction.  As the veteran's claim was filed prior to June 
9, 1998, this provision does not apply to the instant appeal.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

A determination as to whether nicotine dependence, per se, 
may be considered a disease or injury for disability 
compensation purposes is an adjudicative matter to be 
resolved by adjudicative personnel, based on accepted medical 
principles relating to the condition.  Direct service 
connection of disability may be established if the evidence 
shows that injury or disease resulted from tobacco use during 
active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  
A determination as to whether service connection for a 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, 
and, therefore, as secondarily service connected pursuant to 
38 U.S.C.A. § 3.310(a) depends on whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  VAOPGCPREC 19- 97, 62 Fed. Reg. 37954 
(1997).

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the veteran must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  

The veteran's service medical records are entirely negative 
for any complaints or treatment of heart disease or nicotine 
dependence during service.  VA medical records from August 
1971 to January 1998 show treatment for heart disease 
including coronary artery disease, organic heart disease, 
chronic heart failure, and sinus brachycardia requiring a 
pacemaker.  

At his May 1998 hearing, the veteran testified that he began 
smoking during service but quit smoking when he had his first 
heart attack around 1970.  The veteran reported that doctor's 
advised him to stop smoking at that time.

The Board finds that there is no competent medical evidence 
demonstrating that the veteran was nicotine dependent or that 
he acquired nicotine dependence during active service.  The 
Board does not doubt the sincerity of the veteran's belief 
that he became addicted to cigarettes and became nicotine 
dependent during service. However, as the veteran is not a 
medical expert, he is not qualified to express an 
authoritative and probative opinion regarding nicotine 
dependence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the record contains no expert opinion 
that the veteran did in fact become nicotine dependent after 
he entered service and that his smoking after service was due 
to the direct, unbroken continuation of the nicotine 
dependence that had begun in service.  Accordingly, the claim 
of entitlement to service connection for nicotine dependence 
is denied. 

Furthermore, the claim for entitlement to service connection 
for coronary artery disease and chronic heart failure as 
secondary to nicotine dependence acquired during service is 
denied, as there is no competent medical evidence 
demonstrating that the veteran's heart disease, to include 
coronary artery disease and chronic heart failure has been 
related to the veteran's active service, including that he 
was nicotine dependent or that he acquired nicotine 
dependence during active service.

Although the veteran has not shown that he became nicotine 
dependent after he entered service, entitlement to service 
connection for coronary artery disease and chronic heart 
failure may be established if it can be demonstrated that the 
veteran's heart disease was a direct result of service to 
include tobacco use during service.  Here, there is no 
medical opinion indicating a nexus between the veteran's 
heart disease and his service to include his smoking during 
service.  Moreover, the medical record indicating a 
relationship between the veteran's smoking and his lung 
disease does not differentiate between the veteran's history 
of smoking during his 10 months in service and his history of 
approximately 30 years of smoking after service.  The only 
evidence which purports to establish that the veteran's heart 
disease was a direct result of tobacco use in service are 
statements by the veteran.  However, as noted above, as the 
veteran is not a medical expert, he is not qualified to 
express an authoritative and probative opinion regarding 
medical causation and etiology of his current heart 
disease(s).  See Espiritu, supra.  The statements from family 
members concerning the veteran's smoking history are not 
medical evidence or competent evidence of nicotine dependence 
during service.  See Grottveit, 5 Vet. App. at 92-93.   

Therefore, there is no competent medical evidence of a nexus 
between the veteran's heart disease and service, to include 
tobacco use during service.  Accordingly, the claim for 
service connection for coronary artery disease and chronic 
heart failure as secondary to nicotine dependence during 
service is denied.


ORDER

The veteran's petition to reopen his claim for service 
connection for a stomach disorder to include peptic ulcer 
disease is denied.  The veteran's petition to reopen his 
claim for service connection for flat feet is denied.  The 
veteran's petition to reopen his claim for service connection 
for a back disorder to include degenerative joint disease of 
the lumbar spine is denied.  Service connection for nicotine 
dependence acquired in service is denied.  Service connection 
for coronary artery disease and chronic heart failure as 
secondary to nicotine dependence during service is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

